Citation Nr: 0522064	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  00-18 645A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for spondylolisthesis 
of the lower back.

3.  Entitlement to service connection for hernia, or 
residuals thereof.

(The issue of entitlement to waiver of recovery of 
indebtedness in the amount of $15,235.00 will be addressed 
separately.)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1973 to June 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision rendered by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that rating decision, the RO 
denied the veteran's claims of entitlement to service 
connection for sinusitis, spondylolisthesis of the back and 
hernia.

The veteran appeared at a Travel Board hearing chaired by the 
undersigned Acting Veterans Law Judge sitting at the RO in 
June 2003.  A transcript of that hearing has been associated 
with his claims folder.

This case is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record as it stands now is incomplete.  Additional 
development needs to be completed before the Board undertakes 
appellate review of these claims.

First, the Board notes that the veteran reported, in a typed 
statement originally written in Spanish, received by VA at 
the time of his hearing before the undersigned, that he still 
received private treatment from Dr. Reinaldo Carreras 
(neurologist) and Dr. Emma Lou Carreras (physiatrist), and 
that he had also received treatment from Dr. Roberto León 
(rheumatologist), Dr. F. Pino (orthopedist), Dr. José 
Montañez (orthopedist), Dr. Alexis Echevarría (physiatrist), 
and Dr. César Irizarry-Benetti (chiropractor).  The claims 
file seems to only have records from Dr. Reinaldo Carreras, a 
few records from Dr. Pino, and a statement, dated on May 6, 
1993, from Dr. Irizarry-Benetti, indicating that the veteran 
had been a patient of his chiropractic clinic.  It appears 
that the records from the remaining health care providers, to 
include any records showing treatment by Dr. Irizarry-
Benetti, and records showing any additional treatment by Dr. 
Pino, have not yet been secured.
 
The veteran also testified, at his June 2003 hearing, as to 
having received treatment from a "Dr. Salas" (see page 12 
of the transcript).  While the Board notes that treatment 
records have been obtained from Damas Hospital that list a 
"Dr. Sala" as one of the treating physicians, the Board is 
unsure if more records from Dr. Sala are available.  This 
needs to be clarified as well.

Second, at his June 2003 hearing before the undersigned 
Acting Veterans Law Judge, the veteran also testified as to 
having received treatment at a VA satellite clinic in Ponce 
prior to 1980 (see page 4 of the transcript) and as to 
receiving continuing treatment at the Ponce and San Juan VA 
medical facilities.  There are no VA records in the file 
dated prior to 1980, and the most recent VA treatment records 
are dated in April 2000.  Under Bell v. Derwinski, 2 Vet. 
App. 611 (1992), VA is deemed to have constructive knowledge 
and possession of certain documents which are generated by VA 
agents or employees.  Id. at 612-13.  If those documents 
predate a Board decision on appeal, are within VA's control, 
and could reasonably be expected to be part of the record, 
then "such documents are, in contemplation of law, before 
the Secretary and the Board and should be included in the 
record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Third, as to the issue of service connection for sinusitis, 
the Board notes that the veteran was seen on several 
occasions in service with complaints of a cold, sore throat, 
and post-nasal drip.  He believes that those symptoms 
represented early manifestations of his sinusitis.  The Board 
is of the opinion that the veteran should be afforded a VA 
examination, with the examiner being requested to render an 
opinion as to the nature and etiology of any current 
sinusitis and whether it is causally related to his period of 
service.  

Fourth, the Board also observes that the veteran was awarded 
disability benefits by the Social Security Administration 
(SSA) in November 1995.  The Board is unsure if all treatment 
records used in reaching this determination have been 
associated with the claims folder.  It appears that they have 
not.  The United States Court of Appeals for Veterans Claims 
has held that where there has been a determination with 
regard to SSA benefits, the records concerning that decision 
are often needed by VA for evaluation of pending claims and 
must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, this case is remanded to the RO, via the AMC, 
for the following:  

1.  The RO/AMC should ask the veteran to 
provide the addresses and exact or 
approximate dates of treatment provided 
for the three claimed disabilities by Dr. 
Emma Lou Carreras, Dr. Roberto León, Dr. 
F. Pino, Dr. José Montañez, Dr. Alexis 
Echevarría, and Dr. César Irizarry-
Benetti, as well as by any other private 
health care provider.  After securing any 
necessary authorization or medical 
releases, the RO/AMC should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.

When contacting the veteran to ask for 
the above information, the RO/AMC should 
specifically advise him of the need to 
submit all pertinent evidence he may have 
in his possession.  A copy of the letter 
to the veteran should be made part of the 
record.

2.  The RO/AMC should clarify with the 
veteran the dates of treatment reportedly 
received from VA in regards to his 
sinusitis, low back problems, and/or 
hernia prior to 1980, or at any other 
time before his filing of his service 
connection claims, or since April 2000.  
The RO/AMC should then obtain and 
associate with the claims files all 
outstanding VA records of treatment.

3.  The RO/AMC should contact the SSA and 
obtain all medical records associated 
with the SSA benefits award of November 
1995.  Any records received should be 
associated with the claims folder.

4.  Once all the above development has 
been completed, and the newly-received 
evidence has been associated with the 
veteran's claims folder, the RO/AMC 
should schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current sinusitis.  All 
necessary tests and studies should be 
performed, including X-ray studies, and 
all findings should be reported in 
detail.  

The claims folder should be made 
available to the examiner, who should be 
asked to indicate in the examination 
report whether the requested review of 
the claims folder was conducted 
contemporaneously with the examination. 

The examiner should be asked to render an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed sinusitis is related to the 
veteran's period of service.  A complete 
detailed rationale should be requested 
for each opinion that is rendered.

In informing him of the scheduled VA 
medical examination, the RO/AMC should 
advise the veteran, in writing, of the 
potential adverse consequences of his 
failing to appear for the scheduled 
medical examination, pursuant to 
38 C.F.R. § 3.655.

5.  Thereafter, the RO/AMC should review 
the claims folder to ensure that all of 
the foregoing requested development has 
been completed.  In particular, the 
RO/AMC should review the requested 
examination report and required opinion 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand.  If they are 
not, the RO/AMC should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If, upon completion of the above development, any of the 
claims remains denied, the case should be returned to the 
Board, after compliance with requisite appellate procedures.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
agency of original jurisdiction.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

